Citation Nr: 0019688	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

2.  What evaluation is warranted for left lower extremity 
peripheral neuropathy, currently evaluated as 10 percent 
disabling.  

3.  What evaluation is warranted for right lower extremity 
peripheral neuropathy, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a compensable evaluation for lattice 
retinal degeneration of both eyes.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1979, and from June 1988 to November 1992.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The issues concerning the correct evaluation for peripheral 
neuropathy of the left and right lower extremities will be 
discussed in the remand that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2. The veteran's service-connected diabetes mellitus requires 
insulin usage, and does not require limitation or regulation 
of activities.

3.  The veteran's service-connected lattice retinal 
degeneration of both eyes is inactive, and has not resulted 
in field loss, pain, rest requirements, episodic incapacity, 
or impairment of corrected visual acuity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (1999).

2.  The criteria for a compensable evaluation for service-
connected lattice retinal degeneration of both eyes have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.84a, Diagnostic Code 6006 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).


A.  Diabetes Mellitus

Service connection was granted for diabetes mellitus in April 
1993, and a 20 percent evaluation was assigned under 
Diagnostic Code 7913.  The RO found that the veteran was 
diagnosed in service with diabetes and that the most recent 
VA examination report showed that the veteran was taking 
insulin.  

VA outpatient treatment records show that when the veteran 
was seen in January 1997, he reported that he was monitoring 
his own blood sugar at home and that he was taking various 
doses of insulin a day.  In June 1997, he reported having no 
new problems.  It was stated in September 1997 that NPH did 
not work.  The examiner noted in February 1998, that glycemic 
control was poor.  

On VA examination in August 1998, the veteran stated that he 
was trying to control his blood sugar and that he and his 
physician had not been successful in doing so.  The examiner 
noted that the veteran was not on any restrictive activity, 
but did report that he had been very lethargic lately, had 
been increasingly lethargic and had recently discontinued his 
employment.  He stated that he was taking insulin regularly 
in the morning and in the evening.  The pertinent diagnosis 
was, diabetes mellitus.  

The Rating Schedule for diabetes mellitus provides that a 20 
percent rating is warranted if the condition requires insulin 
and restricted diet; or oral hypoglycemic agent and 
restricted diet.  The next higher schedular rating, 40 
percent, is warranted if requiring insulin, a restricted 
diet, and regulation of activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1999).

The recent VA examination reflects that the veteran's 
diabetes mellitus is being treated with doses of Humulin-N 
and R and with NPH.  The RO has duly assigned a 20 percent 
rating in recognition of this medication.  However, there is 
no indication that the veteran's diabetes mellitus has led to 
any limitation or restriction of activities.  While the 
veteran has stated in his February 1999 substantive appeal 
that he has had to restrict his activities due to increasing 
lethargy, that he has to avoid strenuous activity, and that 
his disability has markedly affected his ability to work, 
there is no medical indication in the file that he must 
restrict his activities due to his diabetes mellitus.  It is 
noted that the most recent VA examiner specifically pointed 
out during the August 1998 examination that the veteran was 
not on any restrictive activity.  Accordingly, the criteria 
for a 40 percent rating have not been met.


B.  An Eye Disability

Service connection for the veteran's eye disability was 
granted in April 1993, and a noncompensable evaluation was 
assigned.  This evaluation has remained in effect, and the 
veteran currently continues to have a noncompensable rating 
for his service-connected lattice retinal degeneration of 
both eyes.  In order for a compensable rating to be assigned, 
the eye disorder would have to meet the criteria of 38 C.F.R. 
§ 4.84a, D.C. 6006.

Under D.C. 6006, the veteran would receive a 10 percent 
evaluation if he had active inflammation.  During periods of 
active inflammation, the disability is rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest- requirements, or episodic incapacity.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  If the veteran's 
service-connected lattice retinal degeneration of both eyes 
caused his visual acuity to become 20/50 or worse in one eye, 
and 20/40 or worse in the other eye, then his disability 
would warrant a compensable rating corresponding to the 
amount of visual acuity lost under Diagnostic Codes 6078, 
6079.  

A review of the medical evidence on file indicates that the 
veteran was seen in September 1997 at a VA facility, and it 
was noted that his vision was clear with the use of 
spectacles.  He stated he had worn glasses since he was 
seventeen years old.  The finding was, refractive error, the 
plan was that he would be issued VA glasses.  

On VA eye examination in August 1998, it was noted that the 
veteran had corrected visual acuity of 20/20 in both eyes.  
The examiner found that there was no showing of diabetic 
retinopathy and that the veteran had refractive error with 
presbyopia in both eyes.  Mild blepharitis in both eyes was 
also noted.  

The veteran has not asserted, and medical records do not 
show, active retinal pathology.  Thus, his service-connected 
lattice retinal degeneration of both eyes is appropriately 
given a noncompensable rating under Diagnostic Code 6006.

Regarding loss of visual acuity, consideration must be given 
to a rating under Codes 6071 - 6079.  Assuming that any 
impairment of eyes is due to diabetes, which has not been 
medically indicated, that impairment of visual acuity could 
provide a basis for an increased rating.  The veteran's 
August 1998 VA examination showed that his visual acuity was 
corrected to 20/20 bilaterally.  Since that time the veteran 
has not asserted nor has it been shown that his vision has 
become worse.  As the veteran's loss of visual acuity in the 
either eye is not 20/50 or worse, a compensable rating is not 
warranted.  

The Board notes that the veteran has not asserted that his 
service-connected lattice retinal degeneration of both eyes 
has caused him field loss, current pain, rest-requirements, 
or episodic incapacity.  Since his service-connected lattice 
retinal degeneration of both eyes shows no indicated active 
recurrence, and the most recent VA examination showed no 
pertinent retinal residuals, a compensable disability rating 
is not warranted.


C.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and a 
rating increase must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that any interfere 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for diabetes mellitus is denied.  

An increased evaluation for lattice retinal degeneration of 
both eyes is denied.  


REMAND

In November 1998, the RO granted service connection for 
peripheral neuropathy of the right and left lower extremities 
as secondary to service connected diabetes mellitus.  Ten- 
percent evaluations were assigned under Diagnostic Code 8520.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
provided for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  38 C.F.R. Part 4, Diagnostic Code 8520 (1999).  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.123 (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim. 

Peripheral neurological conditions are to be rated with 
consideration of the site and character of the injury and of 
the relative impairment in motor function, trophic changes, 
or sensory disturbances. 38 C.F.R. § 4.120 (1999).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe, incomplete paralysis. If the injury is not 
characterized by organic changes, then the maximum rating 
would be moderate incomplete paralysis of the affected part. 
38 C.F.R. § 4.123 (1999).  The regulations further set forth 
that [t]he term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124(a) (1999).

On the most recent VA examination, the examiner did not 
indicate to what extent the veteran suffers from neurological 
disability.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for an examination by a board certified 
neurologist, if available, to evaluate 
the veteran's service-connected bilateral 
lower extremity disability.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of the potential 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should note that all 
indicated studies should be performed.  
The examiner should document all 
neurological findings, and differentiate, 
to the extent possible, any 
manifestations referable solely to the 
veteran's service-connected disabilities.  
Specifically, the examiner should 
indicate if the manifestations of the 
veteran's disabilities may be 
characterized as mild, moderate, 
moderately severe, or severe, and 
indicate if there is any muscular 
atrophy, foot dangling or foot drop, loss 
of reflexes or pain.  An opinion 
concerning the veteran's employability 
should also be given.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal, considering all 
applicable codes and regulations and in 
compliance with Fenderson, supra.    



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



